Title: Thomas Boylston Adams to John Adams, 5 May 1794
From: Adams, Thomas Boylston
To: Adams, John


          
            My dear sir
            York Town May 5th: 1794.
          
          In our Journey from West Chester to this place we lodged at Strasburg, a German Village 9 miles the other side of Lancaster; I had little opportunity of viewing the town, as we arrived at dusk & started at 5 oClock the next morning; the lands about it are valuable & well cultivated, the Houses are many of them built with logs, with a Cement of gravel mortar to fill up the chincks— the people appeared industrious and are said to be rich; we breakfasted on Sunday Morng at Lancaster; Judge Shippen who had lodged there was still in Bed, when we arrived; we stayed but a short time & then sat off for the Susquehannah; on every side the fields of grain met our eyes, and the extent of the Cultivation from the Road was a good indication of the richness of the soil. The river is said to be more than a mile in width, & is in many places so shallow that we were in danger of fixing on the Rocks we reached the other Shore however without difficulty; before I return, this River will be more familiar, as we cross it four times in the course of the Circuit. We dined

upon fish, caught in the River called Carp, but the House was destitute of Liquor’s except York Beer, which for want of Better was made to answer our purpose The Landlady told us that since there was no market for Flour the waggons had ceased going to Philada:—& she could procure nothing of the drinkable kind for the accomodation of travelers— Here was the second instance I had met with of personal in convenience from the embargoe, in complaints of this kind— So far as I can understand, there is very little talk of Politicks in the Country— they appear perfectly tranquil, and as to war I have not heared a lisp of the kind— The Mail comes to this place but once a week & arrives on Sunday noon—so that no letter can reach me here as I shall be in Lancaster on Sunday next— if you should incline to favor me with a line or two, it had better be directed to me at Lancaster where I shall hope to find it.
          I am / sir / your Son
          
            Thomas B Adams
            May 6th:
          
          
            PS I shall be glad of Fenno’s latest papers one or two if convenient to send them me at Lancaster—
          
        